Citation Nr: 0936542	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  07-04 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.	Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  

2.	Entitlement to service connection for bilateral hearing 
loss. 

3.	Entitlement to service connection for bilateral tinnitus.  

4.	Entitlement to service connection for dental trauma. 

5.	Entitlement to service connection for a neck disability.

6.	Entitlement to service connection for inguinal hernia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1952 to May 1955. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008) and 
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The evidence of record does not show that PTSD is related 
to a verified in-service stressor.  

3.	The competent medical evidence of record does not show 
that bilateral hearing loss manifested in service, within one 
year after service or is related to service, including noise 
exposure in service.  

4.	The competent medical evidence of record does not show 
that tinnitus is related to noise exposure in service.  

5.	Trauma in service did not result in the extraction of the 
Veteran's teeth numbered 7, 8, 9, and 10.  

6.	The competent medical evidence of record does not show 
that a neck disability manifested within one year after 
service, was incurred in service or was related to an in-
service injury.  

7.	The competent medical evidence of record does not show 
that an inguinal hernia was incurred or aggravated in service 
or was related to service, including an in-service injury.  


CONCLUSIONS OF LAW

1.	PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).

2.	Bilateral hearing loss was not incurred in or aggravated 
by service; nor may it be presumed to be incurred therein.  
38 U.S.C.A. §§ 1110, 1111, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

3.	Bilateral tinnitus was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

4.	Dental trauma to teeth numbered 7, 8, 9, and 10 was not 
incurred during active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 17.161 (2008).

5.	A neck disability was not incurred in or aggravated by 
service; nor may it be presumed to be incurred therein.  38 
U.S.C.A. §§ 1110, 1111, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).

6.	An inguinal hernia was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent VCAA letters in August 2005 and 
December 2005 that addressed the notice elements and was sent 
prior to the initial AOJ decision in this matter.  The 
letters informed the appellant of what evidence was required 
to substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  In March 2006, the Veteran was also 
sent the notice provisions set forth in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

Although the VCAA duty to notify was satisfied subsequent to 
the initial AOJ decision because the Dingess notice was after 
the initial AOJ decision, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of her or his claim and given 
ample time to respond, but the AOJ also readjudicated the 
case by way of a June 2009 supplemental statement of the case 
issued after the notice was provided.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  Any 
timing error regarding the Dingess notice was harmless given 
that service connection is being denied and no rating or 
effective date will be assigned with respect to the claimed 
conditions.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board notes that the Veteran's service records are 
presumed destroyed in the 1973 fire at the National Personnel 
Records Center (NPRC) and are unavailable for review.  The 
Board is aware that in such situations, it has a heightened 
obligation to explain its findings and conclusions and 
carefully consider the benefit-of-the-doubt rule.  Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The Board also recognizes that VA 
has a heightened obligation to search for alternate medical 
records when service medical records are not available and 
must also provide an explanation to the Veteran regarding 
VA's inability to obtain his service medical records.  Dixon 
v. Derwinski, 3 Vet. App. 261 (1992).  The record reflects 
that the RO made requests to the Personnel Information 
Exchange System (PIES) and from the Veteran to obtain the 
service treatment records.  The RO concluded that that the 
records were unavailable and the Veteran was notified that 
such records were unavailable.  The Board notes that only the 
DD Form 214 is associated with the claims file and there was 
evidence of written efforts in the file for the remaining 
records but all efforts had been exhausted and further 
attempts were futile.  See 38 U.S.C.A. § 5103A (b)(3) (West 
2002); 38 C.F.R. § 3.159(c)(2) (2008).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the DD Form 214 
and VA medical records.  The appellant was afforded VA 
medical examinations in April 2009.  Significantly, neither 
the appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2008).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim. Id.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease such as sensorineural hearing loss or 
arthritis manifests to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. § 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

PTSD

For service connection to be awarded for PTSD, the record 
must show: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between diagnosed PTSD and 
the claimed in-service stressor; and (3) combat status or 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f).  

Evidence necessary to establish that the claimed in-service 
stressor actually occurred varies depending on whether it can 
be determined that the veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

In this case, the DD Form 214 does not show medals of 
commendation indicative of combat.  The Veteran received the 
Korea Service Medal with 2 Bronze Stars, the National Defense 
Service Medal, the United Nations Service Medal, and the 
Republic of Korea (Presidential Unit Citation).  These 
commendations are not conclusive evidence of his having 
engaged in combat.  Further, the personnel file does not 
indicated combat activity.  

The Board notes that an award of a Presidential Unit Citation 
to an appellant's unit suggested that the pertinent unit 
command history may contain evidence of combat.  See Falk v. 
West, 12 Vet. App. 402 (1999).  In this case, the RO 
requested information about the Veteran's unit which did not 
provide any additional information or evidence tending to 
corroborate the Veteran's assertions regarding the events in 
question.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  West (Carlton) v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  A 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  Moreau, 
9 Vet. App. at 395-96.  

In this case, although the VA treatment records show a 
diagnosis of PTSD, the alleged in-service stressors have not 
been verified.  In a memorandum dated in April 2009, the RO 
attempted to verify the Veteran's alleged in-service 
stressors.  In spite of a number of attempts to get specific 
information from the Veteran about his alleged stressors, the 
information received was insufficient to verify the stressful 
events.  The personnel file was obtained, but no useful 
information was acquired.  The RO sent the Veteran two 
questionnaires regarding the alleged stressors and the 
Veteran submitted several statements regarding his stressors, 
however, the evidence was insufficient to verify that his 
alleged stressors actually occurred with the U.S. Armed 
Services Center for Unit Records Research.  

The Veteran did provide a name of a fellow soldier that was 
killed in service.  The RO attempted to obtain morning 
reports of the Veteran's unit, they were unavailable.  
Additionally, the death of the soldier was not verified.  
Further, the Veteran alleged that his unit was under mortar 
attacks.  The U.S. Army and Joint Services Records Research 
Center was unable to verify that his unit was subject to 
mortar attacks during the Veteran's service period.  

The Veteran has not provided any other details of an alleged 
stressor that can be sufficiently verified.  As there is no 
indication of combat status or credible supporting evidence 
that the Veteran was exposed to an in-service stressor, the 
Board finds that service connection is not warranted.  
Although the Board is sympathetic to the Veteran's 
symptomatology of PTSD and the effect it has on him, without 
supporting evidence of combat with the enemy or other in-
service stressors, the Board cannot grant service connection.  

The Board has considered the Veteran's contention that his 
PTSD is related to service, unfortunately without the 
appropriate medical training and expertise, he is not 
competent to provide a probative opinion on a medical matter 
such as etiology.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  As the alleged in-service 
stressors were not sufficiently verified, the preponderance 
of the evidence is against this claim, and the benefit-of-
the-doubt rule does not apply.  The Veteran's claim for 
service connection for PTSD must be denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

Hearing Loss and Tinnitus

The Veteran has a current diagnosis of hearing loss and 
tinnitus.  The Board acknowledges that the service records 
were not available.  As such, the Veteran is afforded the 
benefit of the doubt regarding noise exposure in service.  In 
spite of the current diagnoses and noise exposure, the 
medical evidence of record does not show that these 
disabilities are related to noise exposure in service.  

In the April 2009 VA Compensation and Pension Examination, 
the examiner considered the Veteran's reported history of 
noise exposure in service and reviewed the available medical 
records.  Particularly, the Veteran described noise from his 
artillery battery, including loading 155 howitzers.  The 
examiner also considered the Veteran's occupational noise 
exposure after service.  During the examination, the Veteran 
noted bilateral tinnitus for the past several years.  The 
Veteran described intermittent tinnitus several times per 
month with brief episodes lasting less than a minute.  
Physical examination revealed mild to profound bilateral 
sensorineural type hearing loss.  The examiner noted that 
tinnitus was as likely as not a symptom associated with 
hearing loss.  

The examiner noted that there was no evidence that the 
Veteran had hearing loss in the years immediately following 
his military service.  The Veteran reported at the 
examination that he never had a prior hearing test.  He was 
discharged 54 years prior to the examination.  The examiner 
opinion that is was impossible to establish a causal 
relationship between the current hearing loss and service 
given the absence of any evidence to the contrary.  The 
examiner noted that the Veteran could not indicate what 
artillery unit he served with.  Further, the examiner 
explained that given the amount of time that had elapsed 
since discharge in 1955, the Veteran's age and the history of 
occupational noise exposure, the opinion was that the current 
bilateral hearing loss and tinnitus were less likely as not 
caused by or the result of noise exposure in service.  

Although the Veteran has current diagnoses of hearing loss 
and tinnitus, the medical evidence does not show that either 
is related to service.  Initially, the Board notes that there 
is no medical evidence depicting symptoms of or a diagnosis 
of hearing loss within one year after separation from 
service.  Therefore, service connection cannot be presumed.  
See 38 C.F.R. §§ 3.307, 3.309.

Additionally, the Board has considered the lack of service 
treatment records and afforded the Veteran the benefit of the 
doubt.  However, the lack of objective medical evidence 
showing hearing loss or tinnitus after service is probative.  
There is no evidence of record depicting treatment for or 
complaints of hearing loss or tinnitus for many years after 
service.  As such, there is no continuity of symptomatology 
to show etiology.  There is also no objective medical 
evidence of record to the contrary of the VA examiner's 
opinion.  The Board notes that the examiner fully examined 
the Veteran, provided an opinion and a thorough reasoning for 
the opinion reached.  See Stefl v. Nicholson, 21 Vet. App. 
120 (2007).  As the medical evidence of record does not show 
that hearing loss and tinnitus are related to an incident or 
disease in service, or to noise exposure in service, service 
connection is not warranted.  

The Board acknowledges the Veteran's statements that his 
hearing loss and tinnitus is related to service noise 
exposure.  The Veteran is competent to assert when his 
disabilities began.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994); See also Charles v. Principi, 16 Vet. App 370, 374-75 
(2002) (veteran was competent to testify to in-service 
acoustic trauma, in-service symptoms of tinnitus, and post-
service continuous symptoms of tinnitus "because ringing in 
the ears is capable of lay observation").  The Board finds, 
however, that the objective medical evidence does not support 
his assertion.  Further, there was evidence of noise exposure 
after service.  Competent lay testimony "can be rejected 
only if found to be mistaken or otherwise deemed not 
credible."  McLendon v. Nicholson, 20 Vet. App. 79, 84 
(2006).  Simply, the objective medical evidence does not 
support the Veteran's contentions.  

The Board finds that even affording the Veteran the benefit 
of the doubt, the evidence preponderates against his claim.  
As such, the Veteran's claim for service connection for 
hearing loss and tinnitus must be denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

Dental Trauma

As provided for under VA regulations, treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease are not considered to be 
disabling conditions, but may be considered service connected 
solely for the purpose of establishing eligibility for VA 
outpatient dental treatment.  38 C.F.R. § 3.381(a) (2008).  
Service connection may be granted for a dental condition of 
each tooth and periodontal tissue shown by the evidence to 
have been incurred in or aggravated by service.  When 
applicable, a determination will be made as to whether it is 
due to a combat wound or other service trauma, or whether the 
veteran was interned as a prisoner of war (POW).  38 C.F.R. 
§ 3.381(b) (2008).  

In the April 2009 VA Dental Examination, the claims file was 
reviewed.  The examiner noted that the service records were 
not available and discussed his in-service experiences.  The 
Veteran related that he tripped in service and fell 
sustaining trauma to his teeth numbered 7, 8, 9, and 10 
(upper front teeth).  The Veteran indicated that these teeth 
were not knocked out in service.  X-rays revealed that teeth 
6 through 11 were replaced with a permanent fixed bridge.  
The Veteran had no problems with the bridge and was very 
satisfied with the bridge.  

The examiner noted that the Veteran's dental condition was 
not caused by or a result of trauma to the front teeth while 
in service.  The examiner reasoned that the Veteran stated 
that his front teeth were traumatized in service; however, he 
did not have any problems until many years after service.  
There were no dental records available.  As the Veteran had 
the teeth at issue extracted many years after discharge from 
service, the examiner opined that the extractions were not 
due to the in-service trauma.  

As such, the Board finds that service connection is not 
warranted for the Veteran's dental condition.  There is no 
evidence that the Veteran had a combat injury, was a POW or 
that the dental extraction was due to the in-service trauma 
as described by the Veteran.  Even after affording the 
Veteran the benefit of the doubt that he fell as described 
and sustained trauma to his teeth, due to the lapse of time 
between the injury and the extraction, the examiner found 
that the extraction was not incurred in service.  

The Board has considered the Veteran's contention that the 
fall in service caused the extraction of his teeth several 
years after service.  However, he is not competent to provide 
a probative opinion on a medical matter such as etiology.  
See  Espiritu, supra.  The Board finds that even affording 
the Veteran the benefit of the doubt, the evidence 
preponderates against his claim.  As such, the Veteran's 
claim for service connection for dental trauma must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



Neck Disability

The Veteran has a current diagnosis of a neck disability.  
The April 2009 VA examination shows that the Veteran has 
degenerative disc disease and degenerative facet joint 
disease of the cervical spine and status post fusion C4-5.  

As the service treatment records are not available, the Board 
accepts the history as reported by the Veteran of a fall in 
service.  According to the Veteran, he was training in Japan 
and was climbing a wooden pole using a waist belt and spurred 
boots.  He lost his footing and fell to the ground, landing 
on his feet and then collapsed to his buttocks.  

During the VA examination, the Veteran reported onset of neck 
pain in service and described his injury.  The examiner 
reviewed the medical records and examined the Veteran.  The 
examiner noted that the Veteran's account of the in-service 
injury was taken at full value without any controverting 
documentation or intervening event that would likely produce 
similar conditions.  The examiner noted that other injuries 
were consistent with the in-service injury as described by 
the Veteran; but found that the neck disability would not 
likely have resulted from the in-service injury as described.  
The examiner also noted that the other medical records 
associated with the claims file do not address any causative 
or initiating events.  Therefore, the examiner opined that 
the neck disability was less likely as not related to 
service.  

In spite of the injury in service and the current diagnosis, 
there is no medical evidence of record relating the Veteran's 
neck disability to service.  The evidence of record is devoid 
of any objective medical evidence of a neck disability until 
many decades after service.  The medical evidence of record 
does not show symptoms of a neck injury until several decades 
after service.  This lapse in time weighs against the 
Veteran's claim.  Furthermore, the VA doctor accepted the 
Veteran's account of the in-service injury and opined that 
his neck disability was not related to the injury in service.  
Without competent medical evidence linking the Veteran's 
disability to service, service connection is not warranted.

The Board has considered the Veteran's contention that a 
relationship exists between his neck disability and service.  
However, as a layman, without the appropriate medical 
training and expertise, he is not competent to provide a 
probative opinion on a medical matter such as etiology.  
While a layman such as the Veteran can certainly attest to 
his in service experiences and current symptoms, he is not 
competent to provide an opinion linking that disability to 
service.  See Espiritu, supra. 

In sum, the evidence of record does not show a nexus between 
the Veteran's neck disability and an in-service injury.  Even 
after affording the benefit of the doubt to the Veteran 
regarding his in-service injury, the preponderance of the 
evidence is against the Veteran's claim.  Therefore, the 
Veteran's claim for service connection for a neck disability 
must be denied.  See 38 U.S.C.A §5107; 38 C.F.R. § 3.102.

Hernia

The Veteran has a current diagnosis of a hernia.  The VA 
examination shows that the Veteran has a ventral, 
specifically an umbilical hernia.  The Veteran asserted that 
his hernia was present when he entered service.  

During the VA examination, the examiner reviewed the medical 
records and examined the Veteran.  The examiner opined that 
the hernia was less likely as not related to service.  The 
examiner noted that the small asymptomatic umbilical hernia 
may well have been present during his induction physical, but 
previously unnoticed.  The examiner noted, however that 
without medical records, a pre-existing condition could not 
be confirmed.  

The Board notes that the Veteran has not submitted medical 
evidence that his hernia existed prior to service.  The 
Veteran's hernia is currently asymptomatic.  Additionally, 
there is no medical evidence of record showing that a hernia 
was aggravated in service.  Even affording the Veteran the 
benefit of the doubt that the hernia did pre-exist service, 
there is no evidence showing an increase in disability during 
service because there is no medical evidence of a hernia 
shortly after service.  There is also no evidence that 
service produced a lasting worsening of the hernia because it 
is currently asymptomatic.  As such, the Board finds that 
there is no evidence of aggravation.  See Routen v. Brown, 10 
Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. App. 529, 
538 (1996).  

Additionally, the examiner noted that the fall the Veteran 
described, as set forth previously in this decision would not 
have resulted in a new presentation of an umbilical hernia.  
Consequently, the examiner opined that the hernia was less 
likely as not related to service.  The examiner also noted 
that the other medical records associated with the claims 
file do not address any causative or initiating events.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim.  
There is no medical evidence of record relating the Veteran's 
hernia to service.  There is also no evidence showing that 
the hernia was aggravated in service.  Without competent 
medical evidence linking the Veteran's disability to service, 
either by incurrence or aggravation, service connection is 
not warranted.

The Board has considered the Veteran's contention that a 
relationship exists between his hernia and service.  However, 
as a layman, without the appropriate medical training and 
expertise, he is not competent to provide a probative opinion 
on a medical matter such as etiology or aggravation.  While a 
layman such as the Veteran can certainly attest to his in 
service experiences and current symptoms, he is not competent 
to provide a medical opinion.  See Espiritu, supra.  

Even after affording the benefit of the doubt to the Veteran, 
the preponderance of the evidence is against the Veteran's 
claim.  Therefore, the Veteran's claim for service connection 
for a hernia must be denied.  See 38 U.S.C.A §5107; 38 C.F.R. 
§ 3.102.



	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for PTSD is denied.  

Service connection for bilateral hearing loss is denied.  

Service connection for bilateral tinnitus is denied.  

Service connection for dental trauma is denied.  

Service connection for a neck disability is denied.  

Service connection for inguinal hernia is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


